Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-9 are currently pending.
Response to Amendment
The amendment filed on 06/14/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 03/04/2022
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (Pat No. 4427839) and in view of Kondo (PG Pub 20120111399) and Swanson (Pat No. 4927770)
Regarding claim 1, Hall teaches a solar cell comprising:
a crystalline silicon substrate 11 having a light receiving surface including a plurality of smooth sections and  rough surface sections having surface roughness greater than surface roughness of the smooth sections [fig 2b], the plurality of smooth sections and roughness sections being alternatively arranged along the light receiving surface [fig 1 see drawing below]
each rough surface section includes irregularities having an arbitrary shape, and the irregularities include a plurality of pyramidal protrusions formed along the light receiving surface [fig 2b col 3 lines 10-30]
the electrode surface 13 having part of electrode pad 33, 36 
Hall teaches the claimed limitation as set forth above, but Hall does not teach inorganic film having structure as claimed.
	Kondo teaches a solar cell comprising a passivation layer 204 being on the smooth and roughness surface of substrate 202 where the thickness of the passivation layer 204 on the roughness is smaller than that of on the smooth surface [fig 4D para 41].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the inorganic film of Kondo  overlap with the smoot section and rough section such that a film thickness tl of a portion of the inorganic film that is a portion where the inorganic film overlaps with the rough surface section is smaller than a film thickness t2 of a portion of the inorganic film that is a portion where the inorganic film overlaps with the smooth section as taught by Kondo for controlling leakage current [para 41]. 
Modified Hall teaches the claimed limitation as set forth above, but modified Hall does not teach the part of the electrode pad being between the receiving surface and the passivation film in a thickness direction of the crystalline silicon substrate and being exposed via the passivation film.
Swanson teaches a solar cell comprising a SiO2 layer 46 which is the same material of the instant passivation layer. Also, the part of the electrode pad 44 being between the receiving surface and the passivation film in a thickness direction of the crystalline silicon substrate and being exposed via the passivation film 46 [fig 2H col 4 lines 3-13].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the insulation layer 46 of Swanson to cover the electrode pad 33, 36 of modified Hall such that the part of the electrode pad 33, 36 being between the receiving surface and the passivation film in a thickness direction of the crystalline silicon substrate and being exposed via the passivation film for improving the cell’s efficiency (col 2 lines 5-7).

    PNG
    media_image1.png
    430
    901
    media_image1.png
    Greyscale

Regarding claim 4, modified Hall teaches the claimed limitation as set forth above, but modified Hall does not teach the film thickness of t1 and t2 having claimed range.
Kondo teaches the thickness of the passivation being controlled or adjusted for desire properties of the solar cell [para 32].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the thickness of the t1 of modified Hall to arrive the claimed range for desire properties of the solar cell [para 32].
Regarding claim 5, modified Hall teaches an area of the rough surface section is greater than an area of the smooth section [fig 1].
Regarding claim 6, modified Hall teaches the inorganic film  contains a metal oxide [para 27, Kondo].
Regarding claim 7, modified Hall teaches the silicon substrate has monocrystallinity [col 2 lines 4-5].
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (Pat No. 4427839), and Kondo (PG Pub 20120111399) and Swanson (Pat No. 4927770) and further in view of Konishi et al (WO2017217219, using PG pub 20190123221 as equivalent English translation).
Regarding claim 2, modified Hall teaches the claimed limitation as set forth above, but modified Hall  does not teach the arithmetic average roughness of the rough surfaces as claimed.
Konishi et al teaches a solar cell comprising a substrate having an arithmetical average roughness of the surface of the substrate was 2100 nm [para 105] which is within the claimed range.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the roughness section of the substrate of modified Hallto have an arithmetical average roughness being the same of Konishi et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, since the smooth section having the arithmetic average roughness is zero and the roughness section having an arithmetical average roughness of 2100 nm as in claim 2, a difference in the arithmetic average roughness between the rough surface section and the smooth section is greater than or equal to 0.01 micron.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (Pat No. 4427839), and Kondo (PG Pub 20120111399) and Swanson (Pat No. 4927770) and further in view of Adachi et al (PG pub 20180122964).
Regarding claim 8, modified Hall teaches the claimed limitation as set forth above, but modified Hall does not teach the photoelectric conversion module and the wiring substrate.
Adachi et al teaches a PV module comprising a wiring substrate (16,17) being connected to the back surface of the solar cell [fig 1-2, 5, 6].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate solar cell of modified Hall to be in module as taught by Adachi since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the electrode 33,36 being electrical connected to the wiring  substrate of Adachi et al for increasing the current and for interconnection and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (Pat No. 4427839), and Kondo (PG Pub 20120111399) and Swanson (Pat No. 4927770) and further in view of Sawada (PG Pub 20150268636).
Regarding claim 9, modified Hall teaches the claimed limitation as set forth above, but modified Hall does not teach an electronic instrument having photoelectric converter as claimed.
Sawada teaches a wristwatch comprising a solar cell module [para 27].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the solar cell of modified Hall to be included into the wristwatch of Sawada for providing electricity to the watch.
Response to Arguments
Applicant’s arguments filed on 03/04/2022 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/            Primary Examiner, Art Unit 1726